Citation Nr: 1444751	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a dental disability for purposes of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, with service in Vietnam from May 1969 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran also filed a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Generally, a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, the RO referred the issue of VA outpatient dental treatment to the VA Medical Center (VAMC) and a separate decision denying entitlement was issued in February 2010.  The Veteran did not file a notice of disagreement (NOD) with that decision.  Therefore, it is not before the Board.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of a June 2014 appellate brief.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's anxiety disorder, not otherwise specified (NOD), is etiologically related to his active duty service.

2.  The Veteran does not have a current diagnosis of tinnitus.

3.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for anxiety disorder, NOD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a dental disability, characterized as missing teeth, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent the Veteran a notice letter in August 2009 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  This letter was sent prior to the May 2010 rating decision, which is on appeal.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  In addition, all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  In a September 2009 statement, the Veteran indicated that he sought treatment for alcoholism at a VA facility in Battle Creek, Michigan, but walked out.  In November 2009 letter, the RO requested that the Veteran identify the approximate dates of treatment at the Battle Creek VA Medical Center (VAMC); however, the Veteran did not respond.  The duty to assist is not a one-way street, and the Veteran has not identified the relevant time period.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is also no indication that these records, if they exist, would be relevant to claims herein denied.  Therefore, there is no prejudice to the Veteran in proceeding with the adjudication of these matters without these records.

The Veteran was evaluated in conjunction with his claimed tinnitus disability in December 2009.  The VA examiner reviewed the claims file and noted and considered the Veteran's reported symptoms and assertions.  Because the Veteran denied having any symptoms of tinnitus, the VA examiner did not diagnose tinnitus or provide a medical opinion regarding nexus.  Based on the above, the Board finds that the VA examination report is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed dental disability.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further explained below, there is no legal basis for entitlement to service connection for the dental disability claimed by the Veteran.  As such, a VA examination is not warranted. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Governing Laws and Regulations - In General

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.


III.  Analysis

A.  Acquired Psychiatric Disorder, to include PTSD

This appeal arises from the Veteran's contention that he has PTSD as a result of experiences during his service in the Republic of Vietnam.  See, e.g., July 2009 claim; and stressor statements dated in December 2009 and February 2010.  For the reasons explained below, the Board finds that service connection for anxiety disorder, NOS, is warranted.  

As an initial matter, a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Here, although the Veteran claimed entitlement to service connection for PTSD, the evidence reflects that he has been diagnosed with anxiety disorder, NOS.  See, October 2011 VA examination.  No other psychiatric disorders have been diagnosed.  Therefore, the Board's analysis will focus on the diagnosis of anxiety disorder and will not address the special evidentiary provisions for PTSD, which are not applicable to this case.  See, i.e., 38 C.F.R. § 3.304(f) (2013).  As there are no other psychiatric diagnoses of record, no others are addressed herein.

During the October 2011 VA examination, the Veteran reported the following in-service stressors:  1) a sniper killed the soldier next to him; 2) his unit was hit by rockets and mortar rounds; and 3) while traveling in a convoy, the truck in front was hit by a land mine and several people were killed.  He said that he had recurrent nightmares and intrusive thoughts.  He also experienced emotional and physiological distress, avoided certain situations that reminded him of the trauma, had difficulty sleeping, and experienced hypervigilance and exaggerated startle response.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  A review of the report indicates that the Veteran did not report 3 or more symptoms associated with persistent avoidance of stimuli associated with the trauma (i.e., criterion c).  The examiner diagnosed the Veteran with "Anxiety Disorder NOS, combat related" on Axis I.  She further opined that the Veteran's anxiety disorder was "caused by or the result of his combat stress in Vietnam."  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnosis related to a psychiatric disorder.  His service personnel records reflect that his military occupation specialty (MOS) was cannoneer during his service with the A Battery, 2nd Battalion, 35th Artillery in the Republic of Vietnam.  Although he was not awarded any medals or awards documenting combat service, the Board finds that his reported stressors are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

In this case, there is competent evidence of a current disability, anxiety disorder, NOS.  The Veteran has also provided competent and credible evidence of in-service events or injuries which is consistent with his MOS, artillery unit, and service in Vietnam.  Finally, the Board finds the VA examiner's opinion relating the Veteran's anxiety disorder to his military service probative and persuasive based on the thorough and detailed evaluation of the Veteran, comprehensive review of the claims file, adequate rationale, and consideration of the Veteran's lay statements in regards to his symptoms.  In addition, there are no contrary competent medical opinions of record.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion regarding nexus supports the Veteran's claim, the Board finds that service connection for anxiety disorder, NOS, is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for anxiety disorder, NOS, are met.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .


B.  Tinnitus

This appeal arises from the Veteran's contention that he has tinnitus as a result of noise exposure during his military service.  

As an initial matter, the Board finds that the Veteran's reports of noise exposure from weapons fire are consistent with the circumstances of service.  38 U.S.C.A. § 1154(a).  As noted above, his MOS was cannoneer and he served in the 35th Artillery, to include in Vietnam.  Thus, in-service noise exposure is conceded.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to tinnitus.  At his June 1969 separation examination, he denied having or having had ear trouble or hearing loss.  

In July 2009, the Veteran filed a claim for service connection for tinnitus.  He indicated that the disability began in 1968; and he did not identify having had any treatment for the condition.  In a September 2009 statement, he said that he fired a lot of artillery during service and that he was not given ear plugs.  He said that this affected his hearing at the time.  

During the December 2009 VA examination provided in conjunction with his claim, the Veteran reported having hearing loss, but denied having tinnitus.  Therefore, the examiner did not diagnose tinnitus.

The Board notes that the Veteran, as a lay person, is competent to diagnose tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  In this regard, however, the Veteran's assertions are unclear and thus not credible.  Implicit in filing his claim for benefits, is the contention that he has the disability for which he seeks compensation.  On the other hand, he denied having symptoms of tinnitus to the December 2009 VA examiner.  There are otherwise no statements from him regarding whether he currently has or has had ringing in his ears.  Under these circumstances, the Board finds the Veteran's statements made to the examining clinician more probative than the generalized statements made in the course of filing his claim for benefits.  

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has a current disability of tinnitus.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As such, service connection for tinnitus must be denied.

C.  Dental Disability 

In July 2009, the Veteran filed a claim for service connection for dental trauma.  See July 31, 2009 letter.  He stated that he "[e]nded up having to have all [his] teeth pulled.  They left one tooth so could match for a set of dentures but had to have that pulled out because while firing artillery 155 the tooth drove in my gum."  See September 2009 statement in support of claim.  

Service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, replaceable missing teeth are not compensable disabilities and will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a). 

In this case, the Veteran's April 1967 pre-induction examination indicates that the Veteran's dental condition was acceptable.  On the report of medical history, he indicated that he had had severe tooth or gum trouble and it was noted that he had dental caries.  Prior to induction, a June 1967 dental health record reflects that teeth #s 2, 3, 4, 14, 15, 19, 30, and 31 were missing.  Dental caries affected teeth #s 5, 18, 20, 29, and 32.  A dental treatment card reflects that the Veteran was treated on three occasions in October 1968.  Eleven teeth were extracted under local anesthetic.   In January 1969, his only remaining teeth, #s 8 and 9 (top front teeth), were extracted after it was noted that these teeth were "not suitable" for the treatment plan.  He was evaluated for a prosthetic.  He was fitted with dentures and several adjustments were made between January and June 1969.  His June 1969 separation examination reflects that all his teeth were missing and replaced by dentures.  

The evidence does not show any dental trauma in service resulting in disability.  Although he stated that he had one remaining tooth that drove into his gum while firing artillery, there is no evidence of any dental trauma.  Dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).  

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for anxiety disorder, NOS, is granted.

Service connection for tinnitus is denied.

Service connection for a dental disability for VA compensation purposes is denied.

REMAND

Regarding the remaining claim of service connection for bilateral hearing loss, the Board finds that a supplemental medical opinion is needed.

As discussed above, the Veteran's MOS was cannoneer during his service in the Republic of Vietnam.  Therefore, exposure to hazardous noise during active service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  The evidence also indicates that he has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013).  In this regard, the Board notes that the December 2009 VA audiology results indicated that speech discrimination scores were less than 94 percent.  The remaining question is whether his hearing loss disability is related to in-service noise exposure.

A VA examination was conducted in connection with the Veteran's claimed hearing loss in December 2009.  The VA examiner initially opined that the Veteran's hearing was normal for VA purposes; however, the examiner did not consider the speech discrimination scores, which were 88 percent in the right ear and 90 percent in the left ear.  The RO pointed out that the speech discrimination score met the criteria for a hearing loss disability under VA regulations and returned the claims file to the examiner for an addendum opinion.  The examiner indicated that the Veteran's hearing was normal at enlistment and that an audiogram was not performed at discharge.  She opined, "The [Veteran] worked as a forklift driver in a factory for 31 years.  Therefore, it is not likely that hearing loss and/or decrease in word recognition is a result of his military noise exposure."  The Board finds that the examiner's opinion conclusory and lacking rationale.  There was no consideration or discussion of the types of noise the Veteran was exposed to, the presence or absence of hearing protection, the reported onset of hearing loss, or the medical principles involved.  Without such consideration, the implication that the Veteran's hearing loss is more likely due his civilian employment rather than his military service lacks probative value.  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not provide a medical basis for her opinion, the Board finds that a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims file to the VA examiner who conducted the December 2009 VA audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why.  For purposes of providing this opinion, the examiner should consider the Veteran's lay statements regarding in-service noise exposure while serving as a cannoneer in the Army.  The examiner should discuss the medical bases and principles underlying his/her opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete explanation must be provided for any opinion rendered.  

2.  After completing the above, and any other development as may be indicated, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


